Citation Nr: 1115214	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation for costochondritis.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and D.C.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for costochondritis, and assigned a 0 percent disability evaluation, effective April 20, 2006.  

In March 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to an increased rating for the Veteran's service-connected costochondritis.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that her service-connected costochondritis is worse than the current evaluation contemplates.  At the March 2011 hearing, the Veteran testified that she endures pain in her chest, which radiates to her shoulders and breasts.  She explained that at times the pain is so severe, it causes breathing problems when bending down to tie her shoes.  She further added that she can only walk approximately a half a block with the assistance of a cane.  The Veteran asserts that a compensable rating is warranted for her service-connected costochondritis.  
A review of the record indicates that the Veteran's last VA examination for her service-connected costochondritis was in September 2006.  At the March 2011 hearing, the Veteran testified that her disability is "getting worse."  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of her costochondritis.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

It is also noted that the Veteran admitted to receiving treatment for her service-connected disability at the March 2011 Board hearing.  She indicated that she has regularly received treatment for her service-connected disability since 2006 at the Stockton VA Clinic in French Camp, California.  Upon review of the Veteran's claims file, a handwritten note dated November 2009, states that no VA treatment records were found at the VA Palo Alto Health Care System for costochondritis.  However, while the Board acknowledges this statement, the Board also notes that VA records are considered part of the record on appeal since they are within VA's constructive possession.  These records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

In short, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment from the Stockton VA Clinic of the VA Palo Alto Health Care System in Palo Alto, California.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The Veteran should also be apprised of such and given the opportunity to submit the reports.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of her service-connected costochondritis.  Any indicated diagnostic tests and studies should be accomplished, and all pertinent symptomatology and findings should be reported in detail.  The report should set forth all objective findings, particularly the current severity of her symptoms associated with the service-connected disability.  All ranges of motion must be given in degrees.  The examiner should comment upon the effects of the Veteran's service-connected disability on ordinary activity and on how the disability impairs her functionally.  

The examiner should render the following opinions for the record relating to the Veteran's service-connected costochondritis:

(a) Whether there is any functional loss due to pain.

(b) Whether costochondritis consists of a muscle injury, and, if so, identify the muscle(s) affected.

(c) Whether the disability is more analogous to a respiratory system impairment or impairment of a muscle group, and, if so, whether the impairment is slight, moderate, moderately severe, or severe.  If there is no functional impairment the examiner should so state.  The RO should provide the examiner with the criteria for Diagnostic Codes 5020, 5297, 5320, 5321, and any other potentially applicable Code.  

A complete rationale for all opinions should be provided.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


